DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15-17 the limitation of “directing the fluid to move… on another side of the brake system” is not understood.  Which of the first and second fan structures perform the claimed method steps?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,7-11,13,14,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013106581 in view of Gelb U.S. 20100096226.
Regarding claims 1,13,20 DE ‘581 describes in the abstract and shows in figure 2 and
paragraphs [0001], [0002], [0010], [0011], [0012], [0022], [0026] of the translation:
A thermal management system comprising:
a shaft (presumably inherent) extending along an axis and configured to rotate in at least one of two
different directions about the axis as the vehicle moves in either the forward or reverse directions;
a brake disc 2 (s. par. 0001, rotation element 2 as brake disc) operably
coupled with the shaft a first fan structure 3 operably coupled with the shaft and disposed on a first
side of the brake disc 2; and a second fan structure 3 operably coupled with the shaft and disposed on a
second side of the brake disc 2 wherein one of the first or second fan structures 3 is configured to (i.e. capable of) directing fluid toward the brake system and the other of the first or second fan structures is
configured to direct at least some of the fluid away from the brake system to control a temperature of the brake system (both fan structures 3 direct the fluid toward and away from the brake system along a radial direction, see streamlines S).
	Lacking in DE ‘581 is a specific showing of the ‘brake system’ (i.e. including a brake caliper) per se.
	However since DE ‘581 indicates in the abstract that the device is applicable to a brake disc one having ordinary skill in the art before the invention was effectively filed would realize that the device of DE ‘581 can apply to a complete brake ‘system’ (i.e. complete with brake disc, caliper, hub etc.) as shown in Gelb (note caliper brake 19).
	Regarding claim 2 these limitations appear to be met as per figure 2.
	Regarding claims 7-11,14,18,19 as broadly claimed, these limitations are considered to be met.
Claim(s) 3,5,6,12,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘581/Gelb as applied to claim 2 above, and further in view of Heidebrink 9,793,779..
Regarding claim 3,5,6 DE ‘581 lacks specifically stating the first and second fan structures are configured to switch which of the first or second fan structures directs the fluid toward the brake system based on the direction of rotation of the shaft.
The reference to Heidebrink shows an alternator for a vehicle having a dual fan arrangement at 12a,12b.  At the top of col 6 Heidebrink states:
It is envisioned that one or more fans may be mounted so as to either pull air through, push air through, or in combination, push-and-pull air through the alternator (or other engine component).
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have arranged the fans 3 of DE ‘581 as per the claimed limitations (and as broadly claimed), as taught by Heidebrink, simply as vehicle applications/cooling requirements for the brake system dictate.
Regarding claim 12 given the alternative arrangements in Heidenbrink (top of col 6) simply to have used fans with different geometries (i.e. size, diameter, blade count etc.) so that the limitations in the claim would inherently  be met simply in the course of using different fans for another purpose such as to save on weight and/or reduce costs.
Regarding claims 15-17, subject to the 112 rejection above, (and as best understood) these limitations are capable of being met.
Allowable Subject Matter
Claims 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/16/22